UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6234



STEVEN A. SILVERS,

                                            Plaintiff - Appellant,

          versus

UNITED STATES OF AMERICA,

                                             Defendant - Appellee.




                            No. 96-1347



STEVEN A. SILVERS,

                                            Plaintiff - Appellant,

          versus

GREGORY WELSH, Assistant United States Attor-
ney; ANDREW G. W. NORMAN, Assistant United
States Attorney; ALEXANDER F. SMITH; Special
Agent - DEA; LARRY FORLETTA, Special Agent -
DEA; JOHN ROBINSON, Special Agent - DEA;
ROBERT J. BETKEY, Special Agent - IRS; STAN
YOUNG, Special Agent - IRS,

                                           Defendants - Appellees.
                          No. 96-1543


STEVEN A. SILVERS,

                                          Plaintiff - Appellant,

          versus


GREGORY WELSH, Assistant United States Attor-
ney; ANDREW G. W. NORMAN, Assistant United
States Attorney; ALEXANDER F. SMITH, Special
Agent - DEA; LARRY FORLETTA, Special Agent -
DEA; JOHN ROBINSON, Special Agent - DEA;
ROBERT J. BETKEY, Special Agent - IRS; STAN
YOUNG, Special Agent - IRS,
                                         Defendants - Appellees.




                          No. 96-6587



STEVEN A. SILVERS,

                                          Plaintiff - Appellant,

          versus

UNITED STATES OF AMERICA; GREGORY WELSH, As-
sistant United States Attorney; ANDREW G. W.
NORMAN, Assistant United States Attorney;
ALEXANDER F. SMITH, Special Agent - Drug
Enforcement Agency; LARRY FORLETTA, Special
Agent - Drug Enforcement Agency; JOHN ROBIN-
SON, Special Agent - Drug Enforcement Agency;
ROBERT J. BETKEY, Special Agent - Internal
Revenue Service; STAN YOUNG, Special Agent -
Internal Revenue Service,

                                         Defendants - Appellees.



                                2
Appeals from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CA-94-3502-HNM, CA-93-2634-HNM)


Submitted:   July 23, 1996               Decided:   July 31, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.

Steven A. Silvers, Appellant Pro Se. Roann Nichols, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               3
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971), action (No. 96-1543), and his

action brought pursuant to the Federal Tort Claims Act, 28 U.S.C.

§ 1346(b) (1988); 28 U.S.C.A. § 2401(b) (West 1994); 28 U.S.C.A. §§

2671-2680 (West 1994) (No. 96-6587). We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.
Silvers v. Welsh, Silvers v. United States, Nos. CA-93-2634-HNM;

CA-94-3502-HNM (D. Md. Apr. 1, 1996).

     In addition, Appellant appeals from the district court's

orders denying his motions for disqualification and/or recusal
(Nos. 96-6234; 96-1347).* We find that the district court did not

abuse its discretion in denying the motions. See In re Beard, 811

F.2d 818, 827 (4th Cir. 1987); United States v. Parker, 742 F.2d
127, 128 (4th Cir.), cert. denied, 469 U.S. 1076 (1984). We dis-

pense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




    *
      This court has jurisdiction over these appeals pursuant to
the doctrine of cumulative finality. See Equipment Fin. Gp., Inc.
v. Traverse Computer Brokers , 973 F.2d 345, 347 (4th Cir. 1992).

                                4